 Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 1 of 13 PageID: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

----------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Civil Action No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
VITAMIN SHOPPE, INC., ALEXANDER W. :                           SECTIONS 14(a) AND 20(a) OF THE
SMITH, DEBORAH M. DERBY, DAVID H.                          :   SECURITIES EXCHANGE ACT OF
EDWAB, MELVIN L. KEATING, SHARON                           :   1934
M. LEITE, GUILLERMO MARMOL,                                :
HIMANSHU H. SHAH, TIMOTHY J.                               :   JURY TRIAL DEMANDED
THERIAULT, SING WANG,                                      :
                                                           :
                  Defendants.                              :
--------------------------------------------------------- :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

        1.       This is an action brought by Plaintiff against Vitamin Shoppe, Inc. (“Vitamin

Shoppe or the “Company”), and the members Vitamin Shoppe’s board of directors (the “Board”

or the “Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between Vitamin Shoppe and affiliates of by

Vintage Capital Management, LLC (“Vintage Capital”), a private equity firm.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Proxy Statement on Schedule 14A (the “Proxy
 Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 2 of 13 PageID: 2



Statement”) to be filed on September 30, 2019 with the United States Securities and Exchange

Commission (“SEC”) and disseminated to Company stockholders.               The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby Valor

Acquisition, LLC (“Merger Sub”) will merge with and into the Company, resulting with the

Company surviving the merger and becoming a wholly owned direct subsidiary of Franchise

Group, Inc. (formerly known as Liberty Tax, Inc.) (“Parent”) (the “Proposed Transaction”).

Pursuant to the terms of the definitive agreement and plan of merger the companies entered into

(the “Merger Agreement”) each Vitamin Shoppe common share issued and outstanding will be

converted into the right to receive $6.50 per share in cash (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Vitamin Shoppe’s stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Proxy Statement, in violation of Sections 14(a)

and 20(a) of the Exchange Act. Specifically, the Proxy Statement contains materially incomplete

and misleading information concerning the financial projections that were prepared by the

Company and relied upon by the Board in recommending the Company’s stockholders vote in

favor of the Proposed Transaction. The financial projections were also utilized by the financial

advisor of the Company, BofA Securities, Inc. (“BofA”) in conducting the valuation analyses in

support of the fairness opinion. The Proxy Statement also omitted material information with

respect with its analyses performed to reach the fairness opinions from BofA and information

with respect to the sales process.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.




                                                 2
 Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 3 of 13 PageID: 3



        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Vitamin Shoppe’s stockholders or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because the Company is headquartered in this

District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Vitamin Shoppe

common stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Gregory B. Brown M.D. has served as a member of the

Board since 2017.

        11.     Individual Defendant Claes Glassel has served as a member of the Board since

2016.


                                                   3
 Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 4 of 13 PageID: 4



        12.   Individual Defendant Alexander W. Smith has served as a member of the Board

since April 2017, and is currently the Non-Executive Chairman.

        13.   Individual Defendant Deborah M. Derby has served as a member of the Board

since December 2012.

        14.   Individual Defendant David H. Edwab has served as a member of the Board since

November 2005.

        15.   Individual Defendant Melvin L. Keating has served as a member of the Board

since April 2018.

        16.   Individual Defendant Sharon M. Leite has served as a member of the Board since

August 2018 and is currently the Company’s chief Executive Officer.

        17.   Individual Defendant Guillermo Marmol has served as a member of the Board

since February 2016.

        18.   Individual Defendant Himanshu H. Shah has served as a member of the Board

since April 2018.

        19.   Individual Defendant Timothy J. Theriault has served as a member of the Board

since March 2016.

        20.   Individual Defendant Sing Wang has served as a member of the Board since April

2018.

        21.   Defendant Vitamin Shoppe is incorporated in Delaware and maintains its

principal offices at 300 Harmon Meadow Blvd. Secaucus, New Jersey 07094. The Company’s

common stock trades on the New York Stock Exchange under the symbol “VSI.”

        22.   The defendants identified in paragraphs 10-20 are collectively referred to as the

“Individual Defendants” or the “Board.”




                                              4
 Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 5 of 13 PageID: 5



       23.      The defendants identified in paragraphs 10-21 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       24.      Vitamin Shoppe, through its subsidiaries, operates as a omni-channel specialty

retailer and contract manufacturer of nutritional products in the United States and internationally.

It operates in two segments, Retail and Manufacturing. The company provides custom

manufacturing and private labeling services for vitamin, mineral, and supplement products, as

well as develops and markets own branded products. It offers vitamins, minerals, herbs, specialty

supplements, sports nutrition products, and other health and wellness products of approximately

900 brands, such as own brands comprising The Vitamin Shoppe, BodyTech, True Athlete,

Mytrition, plnt, ProBioCare, Next Step, and Betancourt Nutrition; and national brands, including

Optimum Nutrition, Cellucor, Garden of Life, Quest Nutrition, Solaray, Solgar, Megafood, and

Nature's Way. The company sells its products through Vitamin Shoppe and Super Supplements

retail stores, as well as through its vitaminshoppe.com Website. As of May 29, 2019, it operated

approximately 750 company-operated retail stores under the Vitamin Shoppe and Super

Supplements retail banners. It also operates franchise stores. The company was formerly known

as VS Holdings, Inc. and changed its name to Vitamin Shoppe, Inc. in November 2009. Vitamin

Shoppe, Inc. was founded in 1977 and is headquartered in Secaucus, New Jersey.

       25.      On August 8, 2019, the Company and Parent jointly announced the Proposed

Transaction:

                VIRGINIA BEACH, Va. & SECAUCUS, N.J.--(BUSINESS
                WIRE)--Liberty Tax, Inc. (OTC PINK: TAXA) (“Liberty Tax”),
                the parent company of Liberty Tax Service and Buddy’s Home
                Furnishings, and Vitamin Shoppe, Inc. (NYSE: VSI) (“The
                Vitamin Shoppe”), an omni-channel, specialty retailer of


                                                 5
 Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 6 of 13 PageID: 6



              nutritional products, today announced that they have entered into a
              definitive agreement under which Liberty Tax will acquire The
              Vitamin Shoppe in an all cash transaction valued at approximately
              $208 million. The Vitamin Shoppe shareholders will receive $6.50
              per share, which represents a premium of 43% to its closing share
              price on August 7, 2019, and a premium of approximately 59% to
              the 30-day volume weighted average price for the period ended on
              August 7, 2019.

              The transaction is expected to be completed in the fourth quarter of
              2019, subject to approval by The Vitamin Shoppe’s shareholders,
              expiration or termination of the applicable waiting period under the
              Hart-Scott-Rodino Antitrust Improvements Act of 1976, as well as
              other customary closing conditions.

              Liberty Tax intends to finance the transaction with up to
              approximately $170 million in debt financing and a combination of
              available cash and/or through the issuance of common stock of
              Liberty Tax. In connection with the execution of the merger
              agreement, Liberty Tax entered into debt commitment letters with
              institutional lenders and an equity commitment letter with an
              affiliate of Vintage Capital Management, LLC.

                                             ***

              Under the direction of its board of directors, Liberty Tax intends to
              continue to evaluate the acquisition of franchise-oriented or
              complementary businesses, including businesses that are not
              presently subject to franchising arrangements but that have the
              potential to be franchised in the future. The Vitamin Shoppe
              transaction represents the continued evolution of the business
              model of Liberty Tax, and follows the recent acquisition of
              Buddy’s Home Furnishings, which was completed in July 2019. In
              recognition of this new strategic focus, Liberty Tax previously
              announced its intention to change its name to Franchise Group,
              Inc. Liberty Tax anticipates that its name change will become
              effective in the third or fourth quarter of 2019.

              Kirkland & Ellis LLP acted as legal counsel to The Vitamin
              Shoppe and BofA Merrill Lynch acted as its financial advisor.
              Troutman Sanders LLP acted as legal counsel to Liberty Tax.

       26.    The Board has unanimously agreed to Proposed Transaction. It is therefore

imperative that Vitamin Shoppe’s stockholders are provided with the material information that




                                               6
 Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 7 of 13 PageID: 7



has been omitted from the Proxy Statement, so that they can meaningfully assess whether or not

the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       27.     On September 30, 2019, Vitamin Shoppe filed the Proxy Statement with the SEC

in connection with the Proposed Transaction.         The Proxy Statement was furnished to the

Company’s stockholders and solicits the stockholders to vote in favor of the Proposed

Transaction. The Individual Defendants were obligated to carefully review the Proxy Statement

before it was filed with the SEC and disseminated to the Company’s stockholders to ensure that

it did not contain any material misrepresentations or omissions. However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

stockholders to make an informed decision concerning whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

       28.     With respect to the financial projections disclosed in the Proxy Statement, the

Proxy Statement fails to provide material information.

       29.     For the Company May Projections and July Projections (the “Projections”), the

Proxy Statement provides values for non-GAAP (Generally Accepted Accounting Principles)

financial metrics such as (1) Gross Margin; (2) Adjusted Gross Profits; (3) Adjusted SG&A; (4)

Adjusted EBIT; and (5) Adjusted EBITDA, but fails to provide: (i) the line items used to

calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a). Proxy Statement at 42.

       30.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory


                                                 7
    Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 8 of 13 PageID: 8



mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

        31.   The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is
              calculated. Accordingly, a clear description of how this measure is
              calculated, as well as the necessary reconciliation, should
              accompany the measure where it is used. Companies should also
              avoid inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or
              other non-discretionary expenditures that are not deducted from the
              measure.1

        32.   Thus, to cure the materially misleading nature of the forecasts under SEC Rule

14a-9 as a result of the omitted information in the Proxy Statement, Defendants must provide a

reconciliation table of the non-GAAP measures to the most comparable GAAP measures. At the

very least, the Company must disclose the line item forecasts for the financial metrics that were

used to calculate the aforementioned non-GAAP measures. Such forecasts are necessary to

make the non-GAAP forecasts included in the Proxy Statement not misleading.

        33.   With respect to BofA’s Selected Publicly Traded Companies Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

BogA in the analysis. Proxy Statement at 46.

1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm



                                               8
 Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 9 of 13 PageID: 9



          34.   With respect to BofA’s Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the transactions observed by

BofA in the analysis.

          35.   With respect to BofA’s Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose (i) the basis for applying exit adjusted EBITDA multiples of 2.5x to 4.0x; (ii) the

basis of choosing a range of discount rates from 8.50% to 10.50%. Proxy Statement at 48.

          36.   In sum, the omission of the above-referenced information renders statements in

the Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.




                                                  9
Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 10 of 13 PageID: 10



       39.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.       Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, the

financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       40.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

       41.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially

false or misleading statements or omitting a material fact constitutes negligence. Defendants

were negligent in choosing to omit material information from the Proxy Statement or failing to

notice the material omissions in the Proxy Statement upon reviewing it, which they were

required to do carefully. Indeed, Defendants were intricately involved in the process leading up

to the signing of the Merger Agreement and the preparation and review of strategic alternatives

and the Company’s financial projections.




                                               10
Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 11 of 13 PageID: 11



           42.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           44.   The Individual Defendants acted as controlling persons of Vitamin Shoppe within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of Vitamin Shoppe, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of Vitamin Shoppe, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

           45.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.




                                                  11
Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 12 of 13 PageID: 12



       46.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Vitamin Shoppe, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction. The Individual Defendants were thus directly involved in the making of the Proxy

Statement.

       47.     In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that

the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       50.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                12
Case 2:19-cv-18543-WJM-MF Document 1 Filed 09/30/19 Page 13 of 13 PageID: 13



                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: September 30, 2019                          WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani
                                                   270 Madison Avenue
                                                   New York, NY 10016
                                                   Telephone: (212) 545-4600
                                                   Facsimile: (212) 686-0114
                                                   Email: melwani@whafh.com

                                                   Attorneys for Plaintiff



                                                  13
